Exhibit 10.3

 

SECURITIES PURCHASE AGREEMENT



By and Between



ONCONOVA THERAPEUTICS, INC.



and

 

ABUNDANT NEW INVESTMENTS LTD.

 

Dated as of May 10, 2019

 

--------------------------------------------------------------------------------



 

ONCONOVA THERAPEUTICS, INC.

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of May 10, 2019 (the “Signing Date”), by and between Onconova
Therapeutics, Inc., a Delaware corporation (the “Company”), and Abundant New
Investments Ltd., a company established under the laws of the British Virgin
Islands (the “Purchaser”).

 

WHEREAS, the Company and the HanX BioPharmaceuticals, Inc., an Affiliate (as
defined below) of the Purchaser are entering into that certain License and
Collaboration Agreement of even date herewith (the “Collaboration Agreement”);

 

WHEREAS, the obligations of the Company in the Collaboration Agreement are
conditioned upon the execution and delivery of this Agreement, pursuant to which
the Purchaser will purchase from the Company a number of shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), on the Closing
Dates (as defined herein), as provided for herein, on the terms and conditions
set forth herein; and

 

WHEREAS, the Purchaser desires to purchase, and the Company desires to sell, in
reliance upon the exemption from registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended, as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act the
Securities Act of 1933, as amended, the shares of Common Stock contemplated
herein on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Definitions.  When used in this
Agreement, the following terms shall have the respective meanings specified
below:

 

“Action” shall mean any action, cause or action, suit, prosecution,
investigation, litigation, arbitration, hearing, order, claim, complaint or
other proceeding (whether civil, criminal, administrative, investigative or
informal) by or before any Governmental Authority or arbitrator.

 

“Affiliate” shall mean, with respect to any Person, another Person which
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.  Without limiting the generality of the
foregoing, a Person shall be deemed to control another Person if any of the
following conditions is met: (i) in the case of corporate entities, direct or
indirect ownership of more than fifty percent (50%) of the stock or shares
having the right to vote for the election of directors, and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity

 

--------------------------------------------------------------------------------



 

interest with the power to direct the management and policies of such
non-corporate entities.  For the purposes of this Agreement, in no event shall
the Purchaser or any of its Affiliates be deemed Affiliates of the Company or
any of its Affiliates, nor shall the Company or any of its Affiliates be deemed
Affiliates of the Purchaser or any of its Affiliates.

 

“Board of Directors” shall mean the board of directors of the Company.

 

“Business Day” shall mean any day except Saturday, Sunday and any day on which
banking institutions in New York, New York, generally are closed as a result of
federal, state or local holiday.

 

“Closings” shall mean the Initial Closing and the Subsequent Closing.

 

“Closing Dates” shall mean the Initial Closing Date and the Subsequent Closing
Date.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

“Company SEC Documents” has the meaning set forth in Section 3.5.

 

“Consent” shall mean any approval, authorization, consent, license, franchise,
Order, registration, notification, permit, certification, clearance, waiver or
other confirmation of or by a Governmental Authority or other Person.

 

“Contract” shall mean, with respect to any Person, any written or oral
agreement, contract, commitment, indenture, note, bond, loan, license,
sublicense, lease, sublease, undertaking, statement of work or other arrangement
to which such Person is a party or by which any of its properties or assets are
subject.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

 

“Health Care Laws” has the meaning set forth in Section 3.29.

 

“Indebtedness” shall mean, with respect to any Person at any applicable time of
determination, without duplication, (a) all liabilities and obligations for
borrowed money, (b) all liabilities and obligations evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (c) all
liabilities and obligations under or in respect of swaps, hedges or similar
instruments, (d) all liabilities and obligations in respect of letters of credit
and similar instruments, (e) all liabilities and obligations (contingent or
otherwise) arising from or in respect of (i) deferred compensation arrangements,
(ii) pension plans, or (iii) amounts payable as a result of the consummation of
the transactions contemplated hereby (regardless of whether any additional
event, in addition to the consummation of the transactions contemplated hereby,
is

 

2

--------------------------------------------------------------------------------



 

required to give rise to such liabilities and obligations), (f) all guaranties
in connection with any of the foregoing, and (g) all accrued interest,
prepayment premiums, fees, penalties, expenses or other amounts payable in
respect of any of the foregoing.

 

“Initial Closing” shall mean the closing of the purchase and sale of the Common
Stock pursuant to Section 2.1(a).

 

“Initial Closing Date” shall mean the Trading Day on which all of the
Transaction Agreements have been executed and delivered by the applicable
parties thereto, and all conditions precedent to (i) the Purchasers’ obligations
to pay the Initial Purchase Price and (ii) the Company’s obligations to deliver
the Shares, in each case, have been satisfied or waived, but in no event later
than the second Trading Day following the date hereof.

 

“Knowledge” shall mean knowledge after reasonable investigation of the directors
and officers of the Company, as such term is defined in Exchange Act
Rule 16a-1(f).

 

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and ordinances of any Governmental Authority, including
Health Care Laws.

 

“Leased Real Property” shall mean all leasehold or subleasehold estates and all
other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interest in real property held by the Company pursuant to any
Lease.

 

“Leases” shall mean all leases, subleases, licenses, concessions and other
Contracts pursuant to which the Company holds any Leased Real Property as
tenant, sublease, licensee or concessionaire (including the rights to all
security deposits and other amounts and instruments deposited by or on behalf of
the Company thereunder) and all material amendments, extensions, renewals,
guaranties and other agreements with respect thereto.

 

“Liens” shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other Effects, is
materially adverse to the business, financial condition, assets, liabilities, or
results of operations (as disclosed in the most recent Company SEC Documents) of
the Company and its Subsidiaries, taken as a whole, or on the performance by the
Company of its obligations under the Transaction Agreements.

 

“Material Contract” shall mean any Contract entered into by the Company that is
required to be disclosed as an exhibit to any filing made by the Company
pursuant to the Exchange Act.

 

“Nasdaq” shall mean The Nasdaq Stock Market LLC.

 

“ODI Approvals” shall mean all the necessary approvals of, and registrations and
filings with, the applicable Governmental Authorities of the People’s Republic
of China, in connection with the outbound direct investment by the Purchaser in
the Company contemplated by this Agreement and related currency exchange from
Chinese renminbi into the United States dollars.

 

3

--------------------------------------------------------------------------------



 

“Order” shall mean any assessment, award, decision, injunction, judgment, order,
ruling, verdict or writ entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.

 

“Permitted Liens” shall mean (a) mechanics’, materialman’s, workmens’,
repairmens’, warehousemen’s, supplier’s, vendor’s, carrier’s and other similar
Liens arising or incurred in the ordinary course of business by operation of Law
securing amounts that are not yet due and payable, (b) Liens for Taxes,
assessments and other charges of Governmental Authorities not yet due and
payable, (c) Liens arising under original purchase price conditional sales
Contracts and equipment leases with third parties, (d) pledges or deposits to
secure obligations under workers or unemployment compensation Laws or to secure
other statutory obligations, (e) easements, covenants, conditions and
restrictions of record affecting title to the Leased Real Property which do not
or would not materially impair the use or occupancy of any Leased Real Property
in the operation of the business conducted thereon as of the date of this
Agreement, and (f) any zoning, or other governmentally established restrictions
of encumbrances.

 

“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.

 

“Price Per Share” shall mean a price per share of Common Stock equals to $4.83,
which represents 125% of the average of the daily VWAPs for the Common Stock for
each of the ten (10) consecutive Trading Days ending on (and including) the
Trading Day immediately prior to March 21, 2019.

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Shares” shall mean the shares of Common Stock issued or issuable to the
Purchaser pursuant to this Agreement.

 

“Strategic Lock-Up Period” has the meaning set forth in Section 5.1.2(d).

 

“Subsequent Closing” shall mean the closing of the purchase and sale of the
Common Stock pursuant to Section 2.1(b).

 

“Subsequent Closing Date” shall mean the Trading Day on which the Purchaser has
obtained the ODI Approvals in connection with the Subsequent Closing and
completed the requisite currency conversion, and all conditions precedent to
(i) the Purchasers’ obligations to pay the Subsequent Purchase Price and
(ii) the Company’s obligations to deliver the Shares, in each case, have been
satisfied or waived, but in no event later than sixty (60) days after the
Initial Closing Date.

 

“Subsidiaries” has the meaning set forth in Section 3.2.

 

“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Purchaser, the Company or any Affiliate of the Purchaser or the
Company.

 

4

--------------------------------------------------------------------------------



 

“Trading Day” shall mean a day on which the Trading Market is open for trading.

 

“Trading Market” shall mean The Nasdaq Capital Market, or any another exchange
or over-the-counter quotation market on which Common Stock is principally listed
or quoted on the relevant date.

 

“Transaction Agreements” shall mean this Agreement and the Collaboration
Agreement.

 

“Transfer Agent” shall mean Wells Fargo Bank, N.A., or any successor transfer
agent of the Company.

 

“VWAP” shall mean, with respect to the Common Stock on any Trading Day, the per
share volume-weighted average price as displayed under the heading Bloomberg
VWAP on the page applicable to such security in respect of the period from the
open of trading on the relevant Trading Day until the close of trading on such
Trading Day.

 

2.                                      Closings, Delivery and Payment.

 

2.1                               Closings.

 

(a)                                 Initial Closing. Subject to the terms and
conditions of the Transaction Agreements, and in reliance on the
representations, warranties, covenants and other agreements set forth therein,
on the Initial Closing Date, the Company hereby agrees to sell to the Purchaser,
free and clear of all Liens, and the Purchaser agrees to purchase, 103,520
shares of Common Stock, which represents the number of shares of Common Stock
obtained by dividing an aggregate purchase price of Five Hundred Thousand and
One Dollars and Sixty Cents ($500,001.60) (the “Initial Purchase Price”) by the
Price Per Share.  The Initial Closing shall take place remotely via the exchange
of documents and signatures at 10:00 a.m., Eastern time, on the Initial Closing
Date.

 

(b)                                 Subsequent Closing. Subject to the terms and
conditions of the Transaction Agreements, and in reliance on the
representations, warranties, covenants and other agreements set forth therein,
on the Subsequent Closing Date, the Company hereby agrees to sell to the
Purchaser, free and clear of all Liens, and the Purchaser agrees to purchase,
103,520 shares of Common Stock, which represents the number of shares of Common
Stock obtained by dividing an aggregate purchase price of Five Hundred Thousand
and One Dollars and Sixty Cents ($500,001.60) (the “Subsequent Purchase Price”,
together with the Initial Purchase Price, the “Purchase Price”) by the Price Per
Share.  The Subsequent Closing shall take place remotely via the exchange of
documents and signatures at 10:00 a.m., Eastern time, on the Subsequent Closing
Date.

 

2.2                               Delivery and Payment.  At each Closing,
subject to the terms and conditions hereof, the Company will instruct the
Transfer Agent to deliver to the Purchaser, via book entry to the applicable
balance account registered in the name of the Purchaser or certificates in the
name of the Purchaser, at the Purchaser’s sole election, the Shares, against
payment of the applicable Purchase Price in U.S. dollars by wire transfer of
immediately available funds to the order of the Company.

 

5

--------------------------------------------------------------------------------



 

2.3                               Deliveries at Closings.

 

(a)                                 Deliveries by the Company. Except as
expressly set forth below, at each Closing, the Company shall deliver or cause
to be delivered to the Purchaser the following items:

 

(i)                                    at the Subsequent Closing only, a legal
opinion of the Company’s counsel, dated as of the Subsequent Closing Date, in
the form reasonably acceptable to the Purchaser;

 

(ii)                                a copy of the Company’s irrevocable
instructions to the Transfer Agent instructing the Transfer Agent to (A) if
physical certificates are to be delivered to the Purchaser, deliver, on an
expedited basis, one or more stock certificates or (B) if physical certificates
are not to be delivered to the Purchaser, make a book-entry record in accordance
with the Transfer Agent Instructions, in each case free and clear of all
restrictive and other legends (except as expressly provided in Section 5.1
hereof) and evidencing the evidencing the Shares registered in the name of the
Purchaser;

 

(iii)                            a certificate, dated as of the Closing Date,
signed by an authorized executive officer of the Company, confirming that the
conditions to the Closing set forth in Section 6.1 have been satisfied;

 

(iv)                             a certificate of the Company’s Secretary
certifying as to (A) the Company’s certificate of incorporation and bylaws and
(B) the resolutions of the Board of Directors approving this Agreement and the
transactions contemplated hereby;

 

(v)                                 evidence of the filing of a Listing of
Additional Shares notification to The Nasdaq Stock Market LLC as it relates to
the Shares; and

 

(vi)                             all such other documents, certificates and
instruments as the Purchaser may reasonably request in order to give effect to
the transactions contemplated hereby and by the other Transaction Agreements.

 

(b)                                 Deliveries by the Purchaser.  At each
Closing, the Purchaser shall deliver or cause to be delivered to the Company the
applicable Purchase Price for the Shares purchased by the Purchaser at such
Closing, by wire transfer of immediately available funds to one or more accounts
designated by the Company, such designation to be made no later than one
(1) Business Day prior to the applicable Closing Date.

 

3.                                      Representations and Warranties of the
Company. The Company hereby represents and warrants to the Purchaser on the date
hereof and on the Initial Closing Date that, except as set forth in the Company
SEC Documents (as defined herein), and only to the extent such Company SEC
Documents are specifically referenced in such representation or warranty, the
following:

 

3.1                               Organization, Good Standing and
Qualification.  The Company is an entity duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, with the requisite
corporate power and authority to own or lease and use its properties

 

6

--------------------------------------------------------------------------------



 

and assets, to execute and deliver the Transaction Agreements, to carry out the
provisions of the Transaction Agreements, to issue and sell the Shares and to
carry on its business as presently conducted and as proposed to be conducted as
described in the Company SEC Documents.  Each of the Subsidiaries is an entity
duly incorporated or otherwise organized, validly existing and in good standing
(to the extent such concept exists in the relevant jurisdiction) under the Laws
of the jurisdiction of its incorporation or organization, as applicable, and has
all requisite power and authority to carry on its business to own and use its
properties.  Neither the Company nor any of its Subsidiaries is in violation or
default in any material respect of any of the provisions of its respective
articles of association, charter, certificate of incorporation, bylaws, limited
partnership agreement or other organizational or constitutive documents.  Each
of the Company and its Subsidiaries is duly qualified to do business as a
foreign entity and is in good standing (to the extent such concept exists in the
relevant jurisdiction) in each jurisdiction in which the conduct of its business
or its ownership or leasing of property makes such qualification necessary,
except to the extent any failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect. The Company does not
own or control, directly or indirectly any corporations, partnerships, limited
liability partnerships, limited liability companies, associations or other
entities.

 

3.2                               Subsidiaries. The Company has disclosed all of
its subsidiaries required to be disclosed pursuant to Item 601(b)(21) of
Regulation S-K in an exhibit to its SEC Documents (the “Subsidiaries”).  The
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any Liens, and all of the issued
and outstanding shares of capital stock or other equity interests of each
Subsidiary are validly issued and are fully paid and, if applicable in the
relevant jurisdiction, non-assessable, and free of preemptive and similar rights
to subscribe for or purchase securities.

 

3.3                               Capitalization.

 

(a)                                 The authorized capital of the Company
consists of 250,000,000 shares of Common Stock, 5,674,220 of which are issued
and, 5,000,000 shares of preferred stock, par value $0.01 per share, none of
which are issued and outstanding.

 

(b)                                 Except as set forth above and in the Company
SEC Documents filed prior to the Signing Date, there are no outstanding options,
rights (including conversion or preemptive rights and rights of first refusal),
proxy or shareholder agreements, or agreements of any kind for the purchase or
acquisition from the Company or any of its Subsidiaries of any of its
securities, including the Shares.  No Person is entitled to preemptive rights,
rights of first refusal, rights of participation or similar rights with respect
to any securities of the Company or any of its Subsidiaries, including with
respect to the issuance of Shares contemplated hereby.  Except as set forth in
the Company SEC Documents filed prior to the Signing Date, there are no voting
agreements, registration rights agreements or other agreements of any kind among
the Company or any of its Subsidiaries and any other Person relating to the
securities of the Company or any of its Subsidiaries, including the Shares.

 

(c)                                  All of the issued and outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid and
were issued in compliance with all applicable Laws concerning the issuance of
securities.  The Shares have been duly and validly

 

7

--------------------------------------------------------------------------------



 

authorized and, when issued and paid for pursuant to this Agreement, (i) will be
validly issued, fully paid and non-assessable, (ii) will not be subject to
pre-emptive rights, and (iii) will be free and clear of all Liens.

 

(d)                                 Neither the Company nor any of its
Subsidiaries owns or holds the right to acquire any stock, partnership,
interest, joint venture interest or other equity ownership interest in any
Person.

 

3.4                               Authorization; Binding Obligations.  All
corporate action on the part of the Company, its directors and stockholders
necessary for the authorization of the Transaction Agreements, the performance
of all obligations of the Company hereunder and thereunder at each Closing, and
the authorization, sale, issuance and delivery of the Shares pursuant hereto has
been taken, including the approval by the board of directors of the Company of a
resolution to issue the Shares, a sufficient amount has been reserved from its
authorized share capital to provide for the issuance of the Shares, and no
action is required on the part of the Company, its board of directors, or its
shareholders prior to each Closing for the consummation of the transactions
contemplated by the Transaction Agreements.  Each of the Transaction Agreements
has been duly executed and delivered by the Company and constitutes valid and
binding obligations of the Company enforceable in accordance with their terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws of general application affecting enforcement of
creditors’ rights, (b) general principles of equity that restrict the
availability of equitable remedies and (c) to the extent that the enforceability
of indemnification provisions may be limited by applicable Laws.

 

3.5                               Company SEC Documents; Financial Statements;
NASDAQ; Indebtedness.

 

(a)                                 The Company has timely filed and submitted
all required reports, schedules, forms, statements and other documents
(including exhibits and all other information incorporated therein), and any
required amendments to any of the foregoing, with the SEC pursuant to the
Exchange Act and the Securities Act for the 12 full calendar months preceding
the date hereof (collectively, the “Company SEC Documents”).  As of their
respective filing or submission dates, as applicable, each of the Company SEC
Documents complied in all material respects with the requirements of the
Securities Act and Exchange Act applicable to such Company SEC Documents, and no
Company SEC Documents when filed, declared effective or mailed, as applicable,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of the date hereof, there are no outstanding or unresolved
comments in comment letters from the SEC staff with respect to any of the
Company SEC Documents and none of the Company SEC Documents is the subject of
ongoing SEC review or outstanding investigation. The Company has never been an
issuer subject to Rule 144(i) under the Securities Act and none of the Company’s
Subsidiaries is subject to the periodic reporting requirements of the Exchange
Act.

 

(b)                                 The financial statements of the Company
included in the Company SEC Documents when filed complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto,

 

8

--------------------------------------------------------------------------------



 

have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“U.S. GAAP”), except as may be otherwise specified in such financial statements
or the notes thereto (and except that unaudited financial statements may not
contain all footnotes required by U.S. GAAP), and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. Except (i) as set forth in the Company SEC Documents filed prior to
the Signing Date or (ii) for liabilities incurred in the ordinary course of
business subsequent to the date of the most recent balance sheet contained in
the Company SEC Documents filed prior to the Signing Date, the Company has no
liabilities, whether absolute or accrued, contingent or otherwise, other than
those that would not, individually or in the aggregate, be material to the
Company and its Subsidiaries taken as a whole. Neither the Company nor any of
its Subsidiaries has or is subject to any “Off-Balance Sheet Arrangement” (as
defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities
Act).

 

(c)                                  The Common Stock is listed on The Nasdaq
Capital Market, and the Company has taken no action designed to, or which would
reasonably be expected to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from The
Nasdaq Capital Market.  Other than as disclosed in the Company SEC Documents,
neither the Company nor any of its Subsidiaries has received any notification
regarding the termination of such listing by the SEC or Nasdaq, and the Company
has no Knowledge that the SEC or Nasdaq is contemplating terminating such
listing or registration.

 

(d)                                 As of the date hereof, (i) no events have
occurred that are required to be disclosed on an item to Form 8-K that have not
been so disclosed in a Company SEC Document and (ii) other than as disclosed in
the Company SEC Documents filed prior to the Signing Date, the Company does not
have any outstanding Indebtedness.

 

3.6                               Obligations to Related Parties.  Except as
disclosed in the Company SEC Documents filed prior to the Signing Date, there
are no obligations of the Company to members of the Board of Directors,
executives, stockholders, Affiliates, or employees of the Company other than
(a) for payment of salary for services rendered, (b) reimbursement for
reasonable expenses incurred on behalf of the Company, and (c) for other
standard employee benefits made generally available to all employees (including
equity award agreements outstanding under any equity incentive plan approved by
the Board of Directors).  Except as disclosed in the Company SEC Documents filed
prior to the Signing Date, none of the members of the Board of Directors,
Affiliates, executives, employees or, to the Company’s Knowledge, stockholders
of the Company or any members of their immediate families, is indebted to the
Company or has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the
Company, other than passive investments in publicly-traded companies
(representing less than three percent (3%) of such company) which may compete
with the Company and investments by venture capital funds or similar
institutional investors with which members of the Board of Directors may be
affiliated.  Except as disclosed in the Company SEC Documents, no member of the
Board of Directors, executive, Affiliate or, to the Company’s Knowledge,
stockholder, or any member of their immediate families, is, directly or
indirectly, (i)

 

9

--------------------------------------------------------------------------------



 

interested in any Material Contract with the Company (other than such contracts
as relate to any such person’s ownership of Common Stock or other securities of
the Company) or (ii) party to a transaction with the Company required to be
disclosed in the Company SEC Documents under Item 404 of Regulation S-K that is
not so disclosed.

 

3.7                               Compliance with Other Instruments.  Neither
the Company nor any of its Subsidiaries is in violation or default of any term
of its articles of association, charter, certificate of incorporation, bylaws,
limited partnership agreement, or other organizational or constitutive
documents, or of any provision of any mortgage, indenture, contract, lease,
agreement, instrument or Contract to which it is party or by which it is bound
or of any Order, except for such violations or defaults as would not reasonably
be expected to have a Material Adverse Effect.  The execution, delivery, and
performance of and compliance with the Transaction Agreements, and the issuance
and sale of the Shares pursuant hereto, will not, with or without the passage of
time or giving of notice, (i) conflict with or result in a violation in any
material respect of the articles of association, charter, certificate of
incorporation, bylaws, limited partnership agreement, or other organizational or
constitutive documents of the Company or any of its Subsidiaries, (ii) result in
any violation of any Law or Order to which the Company, any of its Subsidiaries
or any of their respective assets is subject, (iii) (A) conflict with or result
in a breach, violation of, or constitute a default under, (B) give any third
party the right to modify, terminate or accelerate, or cause any modification,
termination or acceleration of, any obligation under, or (C) require Consent
under, any Contract to which the Company or any of its Subsidiaries is a party,
or (iv) result in the creation of any Lien upon any of the Company’s or any
Subsidiary’s assets or capital stock, except in the case of any of clauses (ii),
(iii) and (iv) above, as would not reasonably be expected to have a Material
Adverse Effect. Neither the execution, delivery or performance of any
Transaction Agreement by the Company, nor the consummation by it of the
obligations and transactions contemplated hereby and thereby (including the
issuance of the Shares) requires any Consent, other than (i) filings required
under applicable U.S. federal and state securities Laws and (ii) the
notification of the issuance and sale of the Shares to Nasdaq.

 

3.8                               Litigation.  There is no Action pending or, to
the Company’s Knowledge, threatened, against the Company or any of its
Subsidiaries or which the Company or any of its Subsidiaries intends to
initiate.  There is no Order in effect against the Company or any of its
Subsidiaries. There are no Actions that would be required to be disclosed in the
Company SEC Documents under Item 103 of Regulation S-K that are not so
disclosed.

 

3.9                               Compliance with Laws; Permits. The Company and
its Subsidiaries are not, and since January 1, 2016 have not been, in violation
in any material respect of any applicable Law (including any Health Care Law) in
respect of the conduct of its business or the ownership of its properties.  No
Consents are required to be filed in connection with the execution and delivery
of this Agreement or the issuance of the Shares, except such as have been duly
and validly obtained or filed.  The Company and each of its Subsidiaries has all
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, except for those the lack
of which would reasonably be expected to have a Material Adverse Effect, and the
Company believes it can obtain, without undue burden or expense, any similar
authority for the conduct of its business as currently planned to be conducted,
the lack of which would reasonably be expected to have a Material Adverse
Effect.

 

10

--------------------------------------------------------------------------------



 

Neither the Company nor any of its Subsidiaries engages in the design,
fabrication, development, testing, production or manufacture of “critical
technologies” within the meaning of Section 721(a)(6)(A)(i)-(v) of the United
States Defense Production Act of 1950, as amended by the United States Foreign
Investment Risk Review Modernization Act of 2018, 31 CFR 800.209(a)-(e), and 31
CFR §801.204(a)-(e).

 

3.10                        No General Solicitation; Private Placement.  Neither
the Company nor any Person acting on the Company’s behalf has, directly or
indirectly, made any offer or sale of any security or solicitation of any offer
to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under the Securities Act in
connection with the offer and sale by the Company of the Shares as contemplated
hereby or (ii) cause the offering of the Shares pursuant to the Transaction
Agreements to be integrated with prior offerings by the Company for purposes of
any applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market.  The
sale and issuance of the Shares hereunder does not contravene the rules and
regulations of any Trading Market on which Common Stock is listed or quoted.
Assuming the accuracy of the representations and warranties of the Investors set
forth in Section 4, the offer, sale and issuance of the Shares will be exempt
from the registration requirements of the Securities Act, and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities Laws.

 

3.11                        Investment Company.  The Company is not, and after
giving effect to the transactions contemplated by the Transaction Agreements
will not be, an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

 

3.12                        Sarbanes-Oxley; Internal Accounting Controls.  The
Company is in compliance with all applicable requirements of the Sarbanes-Oxley
Act of 2002 that are effective as of the date hereof, and all applicable
rules and regulations promulgated by the SEC thereunder that are effective as of
the date hereof.  The Company qualifies as a “smaller reporting company” as
defined in Rule 12b-2 of the Exchange Act, and has taken advantage of relief
from certain reporting requirements and other burdens that are otherwise
applicable generally to public companies.  The Company has taken the exemption
from auditor attestation on the effectiveness of its internal controls over
financial reporting as permitted by SEC rules and regulations.  The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. GAAP and to maintain asset accountability, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to provide
reasonable assurance that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s
rules and forms.

 

11

--------------------------------------------------------------------------------



 

3.13                        Absence of Changes. Except as set forth in the
Company SEC Documents filed prior to the Signing Date, since the date of the
latest audited financial statement included in the Company SEC Documents,
(a) the Company and each of its Subsidiaries has conducted its business
operations in the ordinary course of business consistent with past practice,
(b) neither the Company nor any of its Subsidiaries has entered into any
transaction or agreement (whether or not in the ordinary course of business)
that is material to the Company and its Subsidiaries taken as a whole or
incurred any liability or obligation, direct or contingent, that is material to
the Company and its Subsidiaries taken as a whole and (c) there has not occurred
any event, change, development, circumstance or condition that, individually or
in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect.

 

3.14                        Tax Matters.  The Company and its Subsidiaries have
filed all United States federal income tax returns that have been required to be
filed and has paid all taxes shown thereon or otherwise assessed, which are due
and payable, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. The Company
and its Subsidiaries have filed all other material tax returns that are required
to have been filed by them pursuant to applicable state, local or foreign law,
and has paid all taxes shown thereon or otherwise assessed, which are due and
payable, except assessments against which appeals have been or will be promptly
taken and as to which adequate reserves have been provided. Neither the Company
nor its Subsidiaries have a material tax deficiency that has been or, to the
Company’s knowledge, might be asserted or threatened against it.

 

3.15                        Property.  The Company and its Subsidiaries do not
own any real property. Except as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect, (a) the
Company and each of its Subsidiary has the right to use or occupy the Leased
Real Property under valid and binding leases and (b) the Company and each of its
Subsidiary has good and valid title to, or a valid license to use or leasehold
interest in, all of their respective material tangible assets, free and clear of
all Liens (other than Permitted Liens).

 

3.16                        Employee Benefits Matters.  No “prohibited
transaction” (as defined in Section 406 of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”), or Section 4975 of the Code or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan of the Company or any Subsidiary which could,
singularly or in the aggregate, have a Material Adverse Effect.  Each employee
benefit plan of the Company and its Subsidiaries is in compliance in all
material respects with applicable law, including ERISA and the Code. Neither the
Company and nor any Subsidiary has incurred, nor do the Company or any
Subsidiary reasonably be expected to incur, liability under Title IV of ERISA
with respect to the termination of, or withdrawal from, any pension plan (as
defined in ERISA).  Each pension plan for which the Company and any Subsidiary
would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified, and nothing has occurred, whether by
action or by failure to act, which could, singularly or in the aggregate, cause
the loss of such qualification.

 

12

--------------------------------------------------------------------------------



 

3.17                        Labor Matters.  No labor disturbance by the
employees of the Company or any Subsidiary exists or, to the Knowledge of the
Company, is imminent, and the Company has no Knowledge of any existing or
imminent labor disturbance by the employees of any of its or its Subsidiaries’
principal suppliers, manufacturers, customers or contractors, that could
reasonably be expected, singularly or in the aggregate, to have a Material
Adverse Effect.  The Company has no Knowledge that any key employee or
significant group of employees of the Company or any Subsidiary plans to
terminate employment with the Company or any Subsidiary

 

3.18                        Intellectual Property.  The Company and the
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights necessary or required for use in connection with their respective
businesses as described in the Company SEC Documents and which the failure to so
have would have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). None of, and neither the Company nor any Subsidiary has
received a notice (written or otherwise) that any of, the patents, trademarks or
copyrights has expired, terminated or been abandoned, or is expected to expire
or terminate or be abandoned within seven (7) years from the date of this
Agreement. Neither the Company nor any Subsidiary has received, since the date
of the latest audited financial statements included or incorporated in the
Company SEC Documents, a written notice of a claim or otherwise has any
knowledge that the manufacture, use or sale of any of the Company’s existing
products, products in development, or services violate, infringe, or will when
marketed violate or infringe upon the rights of any Person, except as would not
have or reasonably be expected to not have a Material Adverse Effect. To the
knowledge of the Company, there is no existing infringement by another Person of
any of the Intellectual Property Rights. The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual properties, except where failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

3.19                        Environmental Matters.  The Company and its
Subsidiaries (a) are in material compliance with any and all applicable federal,
state, local and foreign laws, rules, regulations, decisions and orders relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (collectively,
“Environmental Laws”), (b) have received and are in compliance with all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business, and (c) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants
regulated under any Environmental Laws, except in each case as would not,
singularly or in the aggregate, have a Material Adverse Effect.

 

3.20                        Brokers and Finders.  No Person will have, as a
result of the transactions contemplated by the Transaction Agreements, any
right, interest or claim against or upon the Company for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Company.  The Company agrees to indemnify
the Purchaser for any claims, losses or expenses incurred by the Purchaser as a
result of the representation in this Section 3.20 being untrue.

 

13

--------------------------------------------------------------------------------



 

3.21                        Insurance.  Each of the Company and each Subsidiary
carries, or is covered by, insurance provided by recognized, financially sound
and reputable institutions with policies in such amounts and covering such risks
as is adequate, in the judgment of management, for the conduct of its business. 
The Company has no reason to believe that it or any Subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Effect.

 

3.22                        Contracts. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the Company is not in violation, default or breach under any of its Material
Contracts.  All Material Contracts have been filed with the Company SEC
Documents.

 

3.23                        Application of Takeover Protections.  The Company
and the Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation or the
Laws of the State of Delaware that is or could become applicable to the
Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation as a result of the Company’s issuance of the Shares and the
Purchaser’s ownership of the Shares.

 

3.24                        Anti-Corruption and Anti-Bribery Laws.  Neither the
Company, nor, any of its officers, directors or employees, nor to the Company’s
Knowledge its agents, representatives, consultants, or other persons associated
with or acting for or on behalf of the Company, has, directly or indirectly, in
connection with the operation of their business: (a) made, offered or promised
to make or offer any payment, loan or transfer of anything of value, including
any reward, advantage or benefit of any kind, to or for the benefit of any
government official, candidate for public office, political party or political
campaign, for the purpose of (i) influencing any act or decision of such
government official, candidate, party or campaign, (ii) inducing such government
official, candidate, party or campaign to do or omit to do any act in violation
of a lawful duty, (iii) obtaining or retaining business for or with any person,
(iv) expediting or securing the performance of official acts of a routine
nature, or (v) otherwise securing any improper advantage, in each case, in
violation of any applicable anticorruption or anti-bribery Law, (b) paid,
offered or promised to pay or offer any bribe, payoff, influence payment,
kickback, unlawful rebate, or other similar unlawful payment of any nature,
(c) made, offered or promised to make or offer any unlawful contributions,
gifts, entertainment or other unlawful expenditures, (d) established or
maintained any unlawful fund of corporate monies or other properties,
(e) created or caused the creation of any false or inaccurate books and records
of the Company related to any of the foregoing, or (f) otherwise violated any
provision of the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-l, et
seq., or any other applicable anti-corruption or anti-bribery Law.  For purposes
of this provision, “government official” includes any officer or employee of a
government or any department, agency or instrumentality thereof (including
wholly or partially owned enterprises or institutions), or of a public
international organization, or any person acting in an official capacity for or
on behalf of any such government

 

14

--------------------------------------------------------------------------------



 

or department, agency or instrumentality, or for or on behalf of any such public
international organization.

 

3.25                        Economic Sanctions. None of the Company or its
directors, officers, employees or to the Company’s Knowledge its agents (i) is a
person with whom transactions are prohibited or limited under any applicable
economic sanctions Laws or (ii) within the last five (5) years has done business
in or with any Person that is the target of sanctions administered or enforced
by the United States, including by the Office of Foreign Assets Control of the
U.S. Treasury Department, the United Nations Security Council, the European
Union, Her Majesty’s Treasury or any other relevant sanctions authority.  Within
the past five (5) years, the Company has not made any voluntary disclosures to
applicable Governmental Authorities under applicable economic sanctions Laws or
applicable export control Laws and, to the Knowledge of the Company, the Company
has not been the subject of any governmental investigation or inquiry regarding
the compliance of the Company with such Laws, nor has the Company been assessed
any fine or penalty in regard to compliance with such Laws. The Company will not
directly or indirectly use the proceeds of the offering of the Shares
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity for
the purpose of financing the activities of any person currently subject to any
sanctions administered or enforced by such authorities.

 

3.26                        Accountants.  The Company’s independent registered
public accounting firm is Ernst & Young LLP.  To the Company’s Knowledge, such
accounting firm is a registered public accounting firm as required by the
Exchange Act.

 

3.27                        Money Laundering.  The operations of the Company are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the
Company’s Knowledge, threatened.

 

3.28                        FDA. The preclinical and clinical studies conducted
by or, to the Company’s knowledge, on behalf of the Company that are described
in, or the results of which are referred to in, the Company’s SEC Documents were
and, if still pending, are being conducted in all material respects in
accordance with applicable local, state and federal laws, rules and regulations,
including, but not limited to, the Federal Food, Drug and Cosmetic Act and its
applicable implementing regulations; each description of the results of such
studies contained in the Company’s SEC Documents is accurate in all material
respects and fairly presents the data derived from such studies, and the Company
is not aware of any other studies the results of which the Company believes
reasonably call into question the study results described or referred to in the
Company’s SEC Documents; and except as disclosed in the Company’s SEC Documents,
neither the Company nor any Subsidiary has received any written notices or other
written correspondence from the Food and Drug Administration of the U.S.
Department of Health and Human Services or any committee thereof or from any
other U.S. or foreign government or drug or medical device regulatory agency
having jurisdiction over the Company

 

15

--------------------------------------------------------------------------------



 

or any of its properties (collectively, the “Regulatory Agencies”) requiring the
termination, suspension or material adverse modification of any clinical trials
that are described or referred to in the Company’s SEC Documents; and the
Company and the Subsidiaries have each operated and currently are in compliance
with all applicable rules and regulations of the Regulatory Agencies except
where the failure to be in compliance would not be expected reasonably to have a
Material Adverse Effect.

 

3.29                        Health Care Laws. The Company and the Subsidiaries
are, and since January 1, 2016 have been, in compliance with all applicable
Health Care Laws except where failure to be in compliance would not be expected
reasonably to have a Material Adverse Effect.  For purposes of this Agreement,
“Health Care Laws” means:  (i) the Federal Food, Drug, and Cosmetic Act (21
U.S.C. §§ 301 et seq.), and the regulations promulgated thereunder; (ii) all
applicable federal, state, local and foreign health care related fraud and abuse
laws, including, without limitation, the U.S. Anti-Kickback Statute (42 U.S.C. §
1320a-7b(b)), the U.S. Civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the
Federal False Statements Law (42 U.S.C. § 1320a-7b(a)), all criminal laws
relating to health care fraud and abuse, including but not limited to 18 U.S.C.
§§  286 and 287, and the health care fraud criminal provisions under the U.S.
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), the Civil
Monetary Penalties Law (42 U.S.C. § 1320a-7a), the exclusion laws (42 U.S.C. §
1320a-7), the Medicare statute (Title XVIII of the Social Security Act), and the
Medicaid statute (Title XIX of the Social Security Act) and the regulations
promulgated pursuant to such statutes; (iii)  HIPAA, as amended by the Health
Information Technology for Economic and Clinical Health Act (42 U.S.C.
Section 17921 et seq.), and the regulations promulgated thereunder; (iv) the
U.S. Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h), and the regulations
promulgated thereunder; and (v) any and all other applicable health care laws
and regulation applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, advertising, labeling,
promotion, sale, offer for sale, storage, import, export or disposal of any
product under development by the Company.  Neither the Company nor the
Subsidiaries has received written notice of any claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any court
or arbitrator or governmental or regulatory authority alleging that any product
operation or activity is in material violation of any Health Care Laws, and, to
the Company’s knowledge, no such claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action is threatened.  Neither
the Company nor the Subsidiaries is a party to any corporate integrity
agreements, monitoring agreements, consent decrees, settlement orders, or
similar agreements with or imposed by any governmental or regulatory authority. 
Additionally, none of the Company or its Subsidiaries or any of their respective
officers or directors or, to the Company’s knowledge, any of their respective
employees  has been excluded, suspended or debarred from participation in any
U.S. federal health care program or human clinical research or, to the knowledge
of the Company, is subject to a governmental inquiry, investigation, proceeding,
or other similar action that could reasonably be expected to result in
debarment, suspension, or exclusion.  The Company and the Subsidiaries have
filed, obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by the Health Care Laws, and all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete and accurate on the date filed in all material respects
(or were corrected or

 

16

--------------------------------------------------------------------------------



 

supplemented by a subsequent submission), except in each case, as would not
reasonably be expected to have a Material Adverse Effect.

 

4.                                      Representations and Warranties of the
Purchaser.  The Purchaser hereby represents and warrants to the Company as
follows:

 

4.1                               Organization; Good Standing.  The Purchaser is
a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization.  The Purchaser has all requisite
power and authority to enter into the Transaction Agreements, to purchase the
Shares and to perform its obligations under and to carry out the other
transactions contemplated by the Transaction Agreements.

 

4.2                               Requisite Power and Authority.  The Purchaser
has all necessary power and authority to execute and deliver the Transaction
Agreements and to carry out their provisions.  All action on the Purchaser’s
part required for the lawful execution and delivery of the Transaction
Agreements has been taken.  Upon their execution and delivery, the Transaction
Agreements will be valid and binding obligations of the Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of general application
affecting enforcement of creditors’ rights, (b) as limited by general principles
of equity that restrict the availability of equitable remedies, and (c) to the
extent that the enforceability of indemnification provisions may be limited by
applicable Laws.

 

4.3                               No Conflicts.  The execution, delivery and
performance of the Transaction Agreements and compliance with the provisions
thereof by the Purchaser do not and shall not: (a) violate any provision of
applicable Law or any ruling, writ, injunction, order, permit, judgment or
decree of any Governmental Authority, (b) constitute a breach of, or default
under (or an event which, with notice or lapse of time or both, would become a
default under) or conflict with, or give rise to any right of termination,
cancellation or acceleration of, any agreement, arrangement or instrument,
whether written or oral, by which the Purchaser or any of its assets, are bound,
or (c) violate or conflict with any of the provisions of the Purchaser’s
organizational documents, except as would not impair or adversely affect the
ability of the Purchaser to consummate the transactions contemplated pursuant to
the Transaction Agreements and perform its obligations under the Transaction
Agreements and except, in the case of subsections (a) and (b) as would not have
a material adverse effect on the Purchaser.

 

4.4                               No Governmental Authority or Third Party
Consents.  No Consent is required to be obtained by the Purchaser in connection
with the authorization, execution and delivery of any of the Transaction
Agreements or with the subscription for the Shares, except such consents,
approvals, authorizations, registrations or qualifications as may be required by
the relevant Chinese Governmental Authorities, including the ODI Approvals.

 

4.5                               No Public Sale or Distribution.  The Purchaser
is acquiring the Shares in the ordinary course of business for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered under the
Securities Act or under an exemption from such registration and in compliance
with applicable federal and state securities laws, and the Purchaser does not
have a present

 

17

--------------------------------------------------------------------------------



 

arrangement to effect any distribution of the Shares to or through any Person;
provided, however, that the Purchaser reserves the right to dispose of the
Shares at any time in accordance with or pursuant to a registration statement or
an exemption under the Securities Act.

 

4.6                               Investor Status.  At the time the Purchaser
was offered the Shares, it was, and at the date hereof it is, an “accredited
investor” as defined in Rule 501(a) in Regulation D or a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.  The
Purchaser is not a registered broker dealer registered under Section 15(a) of
the Exchange Act, or a member of the Financial Regulatory Authority, Inc.
(“FINRA”) or an entity engaged in the business of being a broker dealer.  The
Purchaser is not affiliated with any broker dealer registered under
Section 15(a) of the Exchange Act, or a member of FINRA or an entity engaged in
the business of being a broker dealer.

 

4.7                               No General Solicitation.  The Purchaser is not
purchasing the Shares as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media, broadcast over television or radio, disseminated over the
Internet or presented at any seminar or any other general solicitation or
general advertisement.

 

4.8                               Experience of the Purchaser.  The Purchaser,
either alone or together with its representatives has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, and has so evaluated the merits and risks of such investment.  The
Purchaser understands that it must bear the economic risk of this investment in
the Shares indefinitely, and is able to bear such risk and is able to afford a
complete loss of such investment

 

4.9                               Access to Information.  The Purchaser
acknowledges that it has reviewed the Company SEC Documents and all other
materials the Purchaser deemed necessary for the purpose of making an investment
decision with respect to the Shares, and has been afforded:  (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the Company’s business,
management and financial affairs and terms and conditions of the offering of the
Shares and the merits and risks of investing in the Shares; (ii) access to
information (including material non-public information) about the Company and
its Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. The Purchaser has evaluated the risks
of investing in the Shares, understands there are substantial risks of loss
incidental to the investment and has determined that it is a suitable investment
for the Purchaser

 

4.10                        No Governmental Review.  The Purchaser understands
that no United States federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Shares or the fairness or suitability of the investment in the Shares nor
have such authorities passed upon or endorsed the merits of the offering of the
Shares.

 

18

--------------------------------------------------------------------------------



 

4.11                        Prohibited Transactions; Confidentiality.  Neither
the Purchaser, directly or indirectly, and no Person acting on behalf of or
pursuant to any understanding with the Purchaser, has engaged in any purchases
or sales in the securities, including derivatives, of the Company (including,
without limitation, any Short Sales (a “Prohibited Transaction”) involving any
of the Company’s securities) since the time that the Purchaser was first
contacted by the Company regarding an investment in the Company. The Purchaser
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with the Purchaser will engage, directly or indirectly, in any
Prohibited Transactions in the securities of the Company (including Short Sales)
prior to the time the transactions contemplated by this Agreement are publicly
disclosed.  “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers.  The Purchaser has maintained the
confidentiality of all disclosures made to it in connection with the transaction
contemplates by the Transaction Agreements (including the existence and terms of
the Transaction Agreements).

 

4.12                        Restricted Securities.  The Purchasers understand
that the Shares are characterized as “restricted securities” under the U.S.
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

 

4.13                        No Legal, Tax or Investment Advice.  The Purchaser
understands that nothing in this Agreement or any other materials presented by
or on behalf of the Company to the Purchaser in connection with the purchase of
the Shares constitutes legal, tax or investment advice.  The Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

 

5.                                      Covenants and Agreements.

 

5.1                               Transfer Restrictions.

 

5.1.1                     Restricted Security Transfer Restrictions.

 

(a)                                 The Purchaser covenants that the Shares will
only be disposed of pursuant to an effective registration statement under, and
in compliance with the requirements of, the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities laws.  In connection with
any transfer of Shares, other than pursuant to an effective registration
statement or to Rule 144 (or an analogous successor thereto), the Company may
require the transferor to provide to the Company an opinion of counsel selected
by the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act.

 

(b)                                 The Purchaser agrees that certificates
initially representing the Shares shall bear a restrictive legend (and, with
respect to Shares held in book-entry form, the

 

19

--------------------------------------------------------------------------------



 

Transfer Agent will record such a legend or other notation on the share register
of the Company) in substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES

 

(c)                                  Removal of Legends.  The restrictive legend
set forth in Section 5.1.1(b) above shall be removed and the Company shall issue
a certificate without such restrictive legend or any other restrictive legend to
the holder of the applicable Shares upon which it is stamped or issue to such
holder by electronic delivery at the applicable balance account at the Transfer
Agent in accordance with the Transfer Agent Instructions, at such time as Shares
are being transferred, (i) if a registration statement covering the resale of
the Shares is effective under the Securities Act, (ii) at the request of the
holder (regardless of whether such Shares are then being resold), if the Shares
are eligible for sale under Rule 144 (or an analogous successor thereto), or
(iii) if the holder provides the Company with a legal opinion (and the documents
upon which the legal opinion is based) to the effect that the legend is not
required under applicable requirements of the Securities Act (including
controlling judicial interpretations and pronouncements issued by the Staff of
the SEC) as contemplated by the last sentence of Section 5.1.1(a) hereof.  In
connection with the legend removal event related to any Shares contemplated by
the foregoing sentence, the Company will no later than two (2) Trading Days
following the delivery by the Purchaser to the Company or the Transfer Agent (if
delivery is made to the Transfer Agent a copy shall be contemporaneously
delivered to the Company) of (i) a legended certificate representing such Shares
(and, in the case of a requested transfer, endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect
transfer), and (ii) an opinion of counsel only to the extent required by the
last sentence of Section 5.1.1(a) hereof, direct the Transfer Agent to deliver
to such Purchaser a certificate representing such Shares that is free from all
restrictive and other legends.  Notwithstanding the foregoing, the Company shall
direct the Transfer Agent to remove the transfer restrictions and legends
applicable to the Shares and deliver to the Purchaser certificates representing
the Shares free from all restrictive legends or other transfer restrictions
upon: (y) the written request of the Purchaser, within two (2) Trading Days of
such request, at such time as the Shares may be transferred without the
requirement that the Company be in compliance with the public information
requirements and without volume or manner-of-sale restrictions under Rule 144
(or an analogous successor thereto) or (z) if the holder provides the Company
with a legal opinion (and the documents upon which the legal opinion is based)
to the effect that the legend is not

 

20

--------------------------------------------------------------------------------



 

required under applicable requirements of the Securities Act (including
controlling judicial interpretations and pronouncements issued by the Staff of
the SEC) as contemplated by the last sentence of Section 5.1.1(a) hereof.
Certificates for Shares free from all restrictive legends may be transmitted by
the Transfer Agent to the Purchaser by crediting the account of the Purchaser’s
primary broker with the Transfer Agent as directed by the Purchaser. The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section 5.1.1.

 

(d)                                 Acknowledgement. The Purchaser acknowledges
its responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act and any other applicable securities laws.).

 

5.1.2                     Market Standoff; Transfer Restrictions.

 

(a)                                 If and for so long as the Purchaser’s
investment in the Shares is equal to or exceeds five percent (5%) of the
Company’s then issued and outstanding Common Stock, the Purchaser hereby agrees
to execute and promptly deliver to the Company a customary lock-up agreement
restricting the disposition of the Shares as may be requested by the Company, or
the managing underwriter(s) or placement agent(s), as the case may be, in
connection with a public offering or private placement of the Company’s Common
Stock; provided, that the Purchaser shall be in no way obligated to sign such a
lock-up agreement unless, in connection with such financing, (i) the Company
agrees in writing with the Purchaser not commence another public offering or
private placement until any lock-up agreement executed by the Purchaser pursuant
to this Section 5.1.2(a) is no longer effective, (ii) all of the Company’s
executive officers and directors and beneficial owners of five (5%) or more of
the Common Stock have first signed a lock-up agreement, and (iii) no such
lock-up agreement signed by any of the executive officers, directors or
beneficial owners of five (5%) or more of the Common Stock contains terms more
favorable to the locked-up party than the lock-up agreement proposed to be
signed by the Purchaser. The Company shall deliver the form of requested lock-up
agreement to the Purchaser at least five (5) Trading Days prior to the closing
of such financing event, but in no event sooner than the date that the Company,
or the managing underwriter(s) or placement agent(s), as the case may be,
solicit indications of interest from potential investors in such financing
event.  In no event shall such lock-up agreement restrict the Purchaser for a
period longer than ninety (90) days after the date of the final prospectus (if
the financing event is a public offering) or the date of the purchase agreement
(if the financing event is a private placement), as the case may be.  Any such
lock-up agreement shall be drafted to terminate upon the earlier of (i)(A) the
date the proposed financing is abandoned or (B) the date the underwriting
agreement or the purchase agreement related to the financing event, as the case
may be, is terminated and (ii) thirty (30) calendar days from the date such
lock-up agreement was executed in the event the underwriting agreement or
purchase agreement related to the financing, as the case may be, is not
executed.  Notwithstanding the foregoing, following the expiration of the
Strategic Lock-Up Period (as defined below), the Purchaser shall neither be
restricted from selling shares pursuant to a lock-up signed pursuant to this
Section 5.1.2(a) for a period that exceeds 90 days during any 360-day period nor
shall a restricted period contained within a lock-up proposed to be executed by
the Purchaser pursuant to this Section 5.1.2(a) be less than thirty (30)
consecutive days in duration.

 

21

--------------------------------------------------------------------------------



 

(b)                                 The Purchaser acknowledges that the Company
shall impose stop-transfer instructions with respect to the Shares subject to
the restriction set forth in Section 5.1.2(a) until the end of such “lock-up”
period.

 

(c)                                  The Company acknowledges and agrees that,
unless the Purchaser is required to sign a lock-up agreement pursuant to
Section 5.1.2(a), the Company will not disclose its plans to conduct a financing
event to the Purchaser that would, absent the Purchaser’s consent, cause the
Purchaser to be in possession of material non-public information that would
require the Purchaser to refrain from trading in the Common Stock.  If the
Purchaser is required to sign a lock-up agreement pursuant to
Section 5.1.2(a) and receives any notice from the Company regarding the
Company’s plans to conduct a financing event as described in
Section 5.1.2(a) above, the Purchaser agrees to treat such notice of the
proposed financing event as material non-public information and refrain from
trading in the Common Stock until the financing event is abandoned or completed
and disclosed; provided, that, absent an agreement to the contrary with the
Purchaser, within thirty (30) calendar days of such notice, the Company shall
either inform the Purchaser in writing that it is no longer in possession of
such material non-public information or cleanse the Purchaser of such material
non-public information via publicly disclose of the material non-public
information.

 

(d)                                 Except as otherwise permitted in this
Agreement, until the 365th day following the Initial Closing Date, the Purchaser
will not transfer any of the Shares purchased hereunder for value without the
Company’s consent (such 365-day period, the “Strategic Lock-Up Period”);
provided, that the restrictions set forth in this Section 5.1.2(d) shall in no
way prohibit transfers of the Company’s securities by the Purchaser (i) to any
affiliate of the Purchaser, including to a corporation, member, partner, trust
or other business entity that is a direct or indirect affiliate of the
Purchaser, or to an investment fund or other entity that manages or directly or
indirectly controls the Purchaser, (ii) as part of a distribution, transfer or
distribution by the Purchaser to its stockholders, members, partners,
beneficiaries (or the estates thereof) or its other equity holders, but, in
either case (i) or (ii), only if the transferee agrees in writing to be bound to
transfer restrictions consistent with this Section 5.1.2(d), (iii) to the
Company, (iv) by operation of law, including pursuant to orders of a court or
regulatory agency, or (v) pursuant to a tender offer made to all holders of
Common Stock or bona fide merger, consolidation or transaction whereby all or
substantially all of the Common Stock is acquired by a third-party (including,
without limitation, the entering into of any lock-up, voting or similar
agreement pursuant to which the undersigned may agree to transfer, sell, tender
or otherwise dispose of shares of Common Stock or other such securities in
connection with such transaction, or vote any shares of Common Stock or other
securities in favor of any such transaction).

 

5.2                               Furnishing of Information.  Until the date
that the Purchaser may no longer holds Registrable Securities, the Company
covenants to use its reasonable best efforts to (i) file in a timely manner all
reports and other documents required, if any, to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted
thereunder and (ii) make available information necessary to comply with Rule 144
with respect to resales of the Shares under the Securities Act, at all times, to
the extent required from time to time to enable the Purchaser to resell Shares
without registration under the Securities Act within the limitation of the
exemptions provided by (A) Rule 144 (if available with respect to resales of the
Shares), as such rule may be amended from time to time or (B) any other rules or
regulations now existing or hereafter adopted by the SEC.  The Company further
covenants that it will take such

 

22

--------------------------------------------------------------------------------



 

further action as any holder of Shares may reasonably request to satisfy the
provisions of this Section 5.2.

 

5.3                               Reservation of Shares.  The Company shall
maintain a reserve from its duly authorized shares of Common Stock for issuance
pursuant to this Agreement in such amounts as may then be required to fulfill
its obligation under this Agreement.

 

5.4                               Nasdaq Matters. The Company shall (a) take all
actions which are necessary, including providing appropriate notice to Nasdaq of
the transactions contemplated by this Agreement, for the Shares purchased at the
Closings to remain listed on The Nasdaq Capital Market and (b) comply with all
listing, reporting, filing, and other obligations under the rules of Nasdaq and
of the SEC.

 

5.5                               Form D; Blue Sky Filings.  The Company agrees
to timely file a Form D with respect to the Shares as required under Regulation
D and to provide a copy thereof, promptly upon request of the Purchaser. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Shares for,
sale to the Purchaser under applicable securities or “blue sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of the Purchaser.

 

5.6                               Further Assurances.  Subject to the terms and
conditions of this Agreement, each of the Company and the Purchaser agrees to
use its reasonable best efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and assist the other party hereto in doing, all
things reasonably necessary, proper or advisable to obtain satisfaction of the
conditions precedent to the consummation of the transactions contemplated at the
Closings:  (a) obtaining all necessary Consents and the making of all filings
and the taking of all steps as may be necessary to obtain Consent from, or to
avoid an Action by, any Governmental Authority, (b) the defending of any Actions
challenging this Agreement or any other Transaction Agreements or the
consummation of the transactions contemplated hereby or thereby, including
seeking to have any stay or temporary restraining order entered by any court or
other Governmental Authority vacated or reversed, and (c) the execution and
delivery of any additional instruments necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement and the
other Transaction Agreements.

 

5.7                               Non-Public Information.  Except as
contemplated by the Collaboration Agreement, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide
Purchaser or its agents or counsel with any information that constitutes
material non-public information, unless prior thereto Purchaser shall have
entered into a written agreement with the Company regarding the confidentiality
and use of such information.  The Company understands and confirms that
Purchaser will be relying on the foregoing covenant in effecting transactions in
securities of the Company.

 

5.8                               Securities Law Disclosure; Publicity.  No
public release or announcement concerning the transactions contemplated hereby
or by any other Transaction Agreement, including the public filing of any
Transaction Agreement pursuant to applicable securities Laws, shall be issued by
the Company or the Purchaser without the prior consent of the

 

23

--------------------------------------------------------------------------------



 

Company (in the case of a release or announcement by the Purchaser) or the
Purchaser (in the case of a release or announcement by the Company) (which
consents shall not be unreasonably withheld, conditioned or delayed), except for
any such public filing, release or announcement as may be required by securities
Law or other applicable Law or the applicable rules or regulations of any
securities exchange or securities market, in which case the Company or the
Purchaser, as the case may be, shall allow the Purchaser or the Company, as
applicable, reasonable time to comment on such public filing, release or
announcement in advance of such filing or issuance and the disclosing party
shall consider the other party’s comments in good faith.

 

5.9                               Integration.  The Purchaser acknowledges that
the Company may issue additional shares of Common Stock after the date hereof;
provided, however, that the Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the offer or sale of the
Shares to be issued to the Purchaser hereunder (i) in a manner that would
require the registration under the Securities Act of the sale of the Shares or
(ii) for purposes of the rules and regulations of the Trading Market.

 

5.10                        Use of Proceeds.  The net proceeds received by the
Company from the Closings shall be used for general corporate purposes at the
direction of the Board of Directors.

 

5.11                        Registration Rights. The Company covenants and
agrees as follows:

 

(a)                                 If the Purchaser holds Registrable
Securities (as defined below) upon the expiration of the Strategic Lock-Up
Period (the “Registration Deadline”) or, in either case, such earlier time as
the Company in its sole discretion may agree in writing, or such later time as
the Purchaser in its sole discretion may agree in writing, then the Company
shall file a registration statement to register the resale of the applicable
Unregistered Registrable Securities (as defined below) on a registration
statement on Form S-3 (or such other form appropriate for such purpose if the
Company does not meet the eligibility requirements for use of Form S-3) (a
“Resale Registration Statement”) under the Securities Act and use reasonable
best efforts to have such registration statement declared effective and maintain
the effectiveness of such registration statement for a period ending on the date
the Purchaser no longer holds Registrable Securities (as defined below).

 

(b)                                 The Company shall take reasonable best
efforts to register all Unregistered Registrable Securities on Form S-3 if such
form is available for use by the Company, provided that if Registrable
Securities are registered for resale on Form S-1, the Company shall maintain the
effectiveness of such registration statement then in effect until such time as a
registration statement on Form S-3 registering the resale of the Registrable
Securities has been declared effective by the SEC.

 

(c)                                  The Company shall use reasonable best
efforts to have each Resale Registration Statement declared effective by the SEC
as soon as practicable following a Filing Deadline, but in no event shall a
Resale Registration Statement covering Unregistered Registrable Securities be
declared effective by the SEC later than the earlier of (i) ten (10) Business
Days after the SEC informs the Company that no review of such Resale
Registration Statement will be made or that the SEC has no further comments on
such Resale Registration

 

24

--------------------------------------------------------------------------------



 

Statement and (ii) the forty-fifth (45th) day after an applicable Registration
Deadline (or the ninetieth (80th) day if the SEC reviews such Resale
Registration Statement).  The Company shall notify the Purchaser by facsimile or
e-mail as promptly as practicable, and in any event, within forty-eight
(48) hours, after any Resale Registration Statement is declared effective and
shall simultaneously provide the Purchaser with access to a copy of any related
prospectus to be used in connection with the sale or other disposition of the
securities covered thereby.

 

(d)                                 All expenses, other than Selling Expenses
(as defined below), incurred in connection with registrations, filings or
qualifications pursuant to this Section 5.11, including all registration, filing
and qualification fees; printers’ and accounting fees; fees and disbursements of
counsel for the Company; and the reasonable fees and disbursements, shall be
borne and paid by the Company.  All Selling Expenses shall be borne by the
Purchaser; or if there are other selling shareholders with shares being
registered pursuant to such registration statement, then pro rata by the selling
shareholders based on the number of shares sold by such selling shareholder in
the offering.

 

(e)                                  For the purposes of this Section 5.11,

 

(i)                                    “Losses” means any loss, damage, claim or
liability (joint or several) to which a party hereto may become subject under
the Securities Act, the Exchange Act, or other federal or state law, insofar as
such loss, damage, claim or liability.

 

(ii)                                “Registrable Securities” means, at any time,
the Shares held by Purchaser including, without limitation, any Common Stock
paid, issued or distributed in respect of any such Shares by way of stock
dividend, stock split or distribution, or in connection with a combination of
shares, recapitalization, reorganization, merger or consolidation, or otherwise,
but excluding Common Stock acquired in the open market before or after the date
hereof; provided, however, that the Shares will not be “Registrable Securities”
(A) after such Shares have been sold pursuant to an effective registration
statement or in compliance with Rule 144 or (B) when certificates evidencing all
of the Shares issuable to the Purchaser under this Agreement have been so issued
and the remaining Shares then held by the Purchaser have been reissued to the
Purchaser without restrictive legends and are then free from any other
restrictions on transfer.

 

(iii)                            “Selling Expenses” means the fees and
disbursements of counsel for the Purchaser.

 

(iv)                             “Unregistered Registrable Securities” means any
and all Registrable Securities outstanding at the Registration Deadline that
have not been registered for resale pursuant to a then-effective registration
statement filed with the Commission.

 

(f)                                   Indemnification.

 

(i)                                    To the extent permitted by law, the
Company will indemnify and hold harmless the Purchaser, and the partners,
members, officers and directors of the Purchaser and each Person, if any, who
controls the Purchaser (collectively, “Purchaser Indemnified Parties”), against
any Losses, arising out of and is based upon: (A) any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement of

 

25

--------------------------------------------------------------------------------



 

the Company registering the resale of the Registrable Securities, including any
preliminary prospectus or final prospectus contained therein, documents and
filings incorporated by reference therein or any amendments or supplements
thereto or (B) an omission or alleged omission to state in such registration
statement a material fact required to be stated therein, or necessary to make
the statements therein not misleading; provided, however, that the Company shall
not be liable for any Losses arising out of or based upon any untrue statement
or omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by the Purchaser
for use in any registration statement of the Company registering the resale of
the Registrable Securities, including any preliminary prospectus or final
prospectus contained therein, documents and filings incorporated by reference
therein and any amendments or supplements thereto, provided, however, that the
Company acknowledges and agrees that the only such written information furnished
to the Company by the Purchaser for use in any such registration statement of
the Company is the Purchaser’s information included in its beneficial ownership
footnote and the amount of the Company’s securities beneficially owned by the
Purchaser (but excluding percentages) (collectively, the “Purchaser
Information”).

 

(ii)                                To the extent permitted by law, the
Purchaser will indemnify and hold harmless the Company, its directors, officers,
agents and employees and each person who “controls” the Company (collectively,
“Company Indemnified Parties”), against any Losses, arising out of and is based
upon: (A) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Company registering the resale of
the Registrable Securities, including any preliminary prospectus or final
prospectus contained therein, documents and filings incorporated by reference
therein and any amendments or supplements thereto or (B) an omission or alleged
omission to state in such registration statement a material fact required to be
stated therein, or necessary to make the statements therein not misleading; but
only to the extent that such untrue statements or omissions or alleged untrue
statements or omissions are based solely upon Purchaser Information.  In no
event shall the liability of the Purchaser hereunder be in excess of the public
offering price of all such Registrable Securities offered and sold by the
Purchaser pursuant to such registration statement.

 

(iii)                            A Person from who indemnity is sought hereunder
(an “Indemnifying Party”) will pay to a Person entitled to indemnity hereunder
(an “Indemnified Party”) any legal or other reasonable and documented expenses
incurred thereby in connection with investigating or defending any claim or
proceeding from which Losses may result, as such expenses are incurred;
provided, however, that the indemnity agreement contained in this
Section 5.11(f) shall not apply to amounts paid in settlement of any such claim
or proceeding if such settlement is effected without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld.

 

(g)                                 Promptly after receipt by the Indemnified
Party under this Section 5.11 of notice of the commencement of any action
(including any governmental action) for which an Indemnified Party may be
entitled to indemnification hereunder, the Indemnified Party will, if a claim in
respect thereof is to be made against the Indemnifying Party under this
Section5.11, give the Indemnifying Party notice of the commencement thereof. 
The Indemnifying Party shall have the right to participate in such action and,
to the extent the Indemnifying Party so desires, and to assume the defense
thereof with counsel mutually satisfactory to the Indemnified Parties; provided,
however, that the Indemnified Parties shall

 

26

--------------------------------------------------------------------------------



 

have the right to retain one separate counsel for all such Indemnified Parties,
with the reasonable and documented fees and expenses to be paid by the
Indemnifying Party, if representation of the Indemnified Parties by the counsel
retained by the Company would be inappropriate due to actual or potential
conflict of interest between the Indemnified Parties and the Indemnifying
Party.  The failure to give notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall relieve the Indemnifying Party
of any liability to the Indemnified Parties under this Section 5.11, only to the
extent that such failure materially prejudices the Indemnifying Party ability to
defend such action.  The failure to give notice to the Indemnifying Party will
not relieve it of any liability that it may have to the Indemnified Party
otherwise than under this Section 5.11.

 

(h)                                 To provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
contribution under the Securities Act may be required on the part of the
Indemnified Parties, then such parties will contribute to the aggregate losses,
claims, damages, liabilities, or expenses to which they may be subject (after
contribution from others) in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and each Indemnified Party in
connection with the statements, omissions, or other actions that resulted in
such loss, claim, damage, liability, or expense, as well as to reflect any other
relevant equitable considerations.  The relative fault of the Indemnifying Party
and each Indemnified Party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission or alleged omission of a material fact, relates to information
supplied by the Indemnifying Party or by a Indemnified Party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided, however, that, in any such case
(x) the Purchaser will not be required to contribute any amount in excess of the
public offering price of all such Registrable Securities offered and sold by the
Purchaser pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

(i)                                    The parties acknowledge that the
provisions of Sections 5.11(e), (f), (g) and (h) hereof may be superseded by
indemnification and contribution provisions included in an underwriting
agreement, placement agency agreement or similar document that is executed by
the Company and the Purchaser in connection with a public offering or private
placement of securities, as the case may be.

 

6.                                      Conditions to Closing.

 

6.1                               Conditions to Purchaser’s Obligations at each
Closing.  The Purchaser’s obligation to purchase the Shares at each Closing is
subject to the satisfaction, on or prior to the applicable Closing Date, of the
following conditions (unless waived in writing by the Purchaser):

 

(a)                                 Representations and Warranties.  The
representations and warranties made by the Company in Section 3 hereof shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date, as if made on such date, except to the extent such representation
and warranty is (i) specifically made as of a particular date, in which

 

27

--------------------------------------------------------------------------------



 

case such representations and warranties shall be true and correct as of such
date or (ii) already qualified by materiality, in which case it shall be true
and correct as of such dates.

 

(b)                                 Performance of Obligations.  The Company
shall have performed and complied with all agreements and conditions herein
required to be performed or complied with by the Company on or before the
Closing Date.

 

(c)                                  Legal Investment.  The sale and issuance of
the Shares shall be legally permitted by all Laws to which the Purchaser and the
Company are subject.

 

(d)                                 No Orders.  No Order shall be in effect
preventing the consummation of the transactions contemplated by the Transaction
Agreements.

 

(e)                                  Closing Deliverables.  The Company shall
deliver or cause to be delivered to the Purchaser all items listed in
Section 2.3(a).

 

(f)                                   Collaboration Agreement.  The Company
shall have executed the Collaboration Agreement, the only remaining condition to
the effectiveness of the Collaboration Agreement shall be the Closing, the
Effective Date (as such term is defined in the Collaboration Agreement) of the
Collaboration Agreement shall have occurred, no breach by the Company of any
term of or obligation under the Collaboration Agreement shall have occurred and
be continuing, and the Collaboration Agreement shall not have been terminated in
accordance with its terms.

 

(g)                                 Consents, Permits, and Waivers.  All
Consents necessary or appropriate for consummation of the transactions
contemplated by the Transaction Agreements shall have been obtained, including
the approval of the Board of Directors and the ODI Approvals, as applicable.

 

(h)                                 Material Adverse Effect.  No Material
Adverse Effect shall have occurred and be continuing.

 

(i)                                    The Company’s Nasdaq Listing.  The
Company’s Common Stock shall continue to be listed on the Nasdaq Capital Market.

 

6.2                               Conditions to Company’s Obligations at each
Closing.  The Company’s obligation to issue and sell Shares at each Closing is
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions (unless waived in writing by the Company):

 

(a)                                 Representations and Warranties.  The
representations and warranties in Section 4 made by the Purchaser shall be true
and correct in all material respect as of the Closing Date.

 

(b)                                 Performance of Obligations.  The Purchaser
shall have performed and complied with all agreements and conditions herein
required to be performed or complied with by the Purchaser on or before the
Closing Date.

 

28

--------------------------------------------------------------------------------



 

(c)                                  Legal Investment.  The sale and issuance of
the Shares shall be legally permitted by all Laws to which the Purchaser and the
Company are subject.

 

(d)                                 No Orders.  No Order shall be in effect
preventing the consummation of the transactions contemplated by the Transaction
Agreements.

 

(e)                                  Closing Deliverables.  The Purchaser shall
deliver or cause to be delivered to the Company all items listed in
Section 2.3(b).

 

(f)                                   Collaboration Agreement.  The Purchaser
shall have executed the Collaboration Agreement, the only remaining condition to
the effectiveness of the Collaboration Agreement shall be the Closing, the
Effective Date (as such term is defined in the Collaboration Agreement) of the
Collaboration Agreement shall have occurred, no breach by the Purchaser of any
term of or obligation under the Collaboration Agreement shall have occurred and
be continuing, and the Collaboration Agreement shall not have been terminated in
accordance with its terms.

 

(g)                                 Consents, Permits, and Waivers.  All
Consents necessary or appropriate for consummation of the transactions
contemplated by the Transaction Agreements shall have been obtained.

 

7.                                      Miscellaneous.

 

7.1                               Termination.  This Agreement and the
obligations of the parties hereunder:

 

(a)                                 may be terminated by the Company and the
Purchaser, by providing mutual written consent to terminate;

 

(b)                                 may be terminated by the Company if (i) any
of the representations and warranties of the Purchaser contained in Section 4 of
this Agreement shall fail to be true and correct or (ii) there shall be a breach
by the Purchaser of any covenant of the Purchaser in this Agreement that, in
either case, (A) would result in the failure of a condition set forth in
Section 6.2, and (B) which is not curable or, if curable, is not cured upon the
occurrence of the twentieth (20th) calendar day after written notice thereof is
given by the Company to the Purchaser;

 

(c)                                  may be terminated by the Purchaser if
(i) any of the representations and warranties of the Company contained in
Section 3 of this Agreement shall fail to be true and correct or (ii) there
shall be a breach by the Company of any covenant of the Company in this
Agreement that, in either case, (A) would result in the failure of a condition
set forth in Section 6.1, and (B) which is not curable or, if curable, is not
cured upon the occurrence of the twentieth (20th) calendar day after written
notice thereof is given by the Purchaser to the Company;

 

(d)                                 may be terminated by the Company or the
Purchaser, upon notice to the other, if there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited, or a Governmental Authority of competent jurisdiction has
issued an Order permanently enjoining or otherwise prohibiting or restraining
the consummation of the transactions contemplated by this Agreement, and such
Order has become

 

29

--------------------------------------------------------------------------------



 

final and non-appealable; provided, however, that the right to terminate this
Agreement pursuant to this Section 7.1(d) shall not be available to any party
whose breach of any provision of this Agreement results in or causes such Order
or who is not in compliance with its obligations under Section 5; and

 

(e)                                  will terminate automatically, upon
termination of the Collaboration Agreement.

 

(f)                                   In the event of termination of this
Agreement pursuant to Section 7.1 by either Purchaser or the Company, this
Agreement will become void and have no further force or effect, without any
liability or obligation of the Purchaser, other than (i) as set forth in this
Section 7, which will survive any termination of this Agreement, and (ii) with
respect to the covenants and agreements set forth in Section 5 hereof, which
shall terminate in accordance with their terms.

 

7.2                               Governing Law; Waiver of Jury Trial.  This
Agreement shall be governed by and construed in accordance with the Laws of the
State of New York, without regard to the conflict of laws principles thereof
that would require the application of the Law of any other jurisdiction. The
parties irrevocably and unconditionally submit to the exclusive jurisdiction of
the United States District Court for the Southern District of New York solely
and specifically for the purposes of any action or proceeding arising out of or
in connection with this Agreement. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
AGREES THAT JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY
ANY PARTY ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT,
ACTION OR PROCEEDING SEEKING EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY
LIE IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK (THE
“CHOSEN COURTS”). EACH PARTY HERETO FURTHER AGREES NOT TO BRING ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE CHOSEN COURTS PURSUANT TO THE
FOREGOING SENTENCE (OTHER THAN UPON APPEAL). BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE CHOSEN
COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH SUIT,
ACTION OR PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE THAT VENUE WOULD BE
PROPER IN EACH OF THE CHOSEN COURTS, AND HEREBY WAIVE ANY OBJECTION THAT ANY
SUCH CHOSEN COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF
SUCH SUIT, ACTION OR PROCEEDING. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE) INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO

 

30

--------------------------------------------------------------------------------



 

THAT THIS SECTION 7.2 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE
RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7.2 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

 

7.3                               Survival.  The representations, warranties,
covenants and agreements made herein shall survive the Closings.

 

7.4                               Successors and Assigns.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon the parties hereto and their respective successors, assigns,
heirs, executors and administrators and shall inure to the benefit of and be
enforceable by each person who shall be a holder of the Shares from time to
time; provided, however, that prior to the receipt by the Company of adequate
written notice of the transfer of any Shares specifying the full name and
address of the transferee, the Company may deem and treat the person listed as
the holder of such Shares in its records as the absolute owner and holder of
such Shares for all purposes.  This Agreement may not be assigned by any party
hereto without the consent of the other party, provided, that the Purchaser may
assign its rights and obligations hereunder in whole or in part to any Affiliate
of the Purchaser or to any successor of the Purchaser as a result of a change of
control of the Purchaser, provided that in the case of such assignment the
Purchaser shall not be relieved of its obligations hereunder, or to any
transferee to whom Shares are properly transferred after the Closings, pursuant
to the terms of the Transaction Agreements.

 

7.5                               Entire Agreement.  This Agreement, the
exhibits and schedules hereto, the other Transaction Agreements, and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and no
party shall be liable for or bound to any other in any manner by any oral or
written representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

 

7.6                               Severability.  In the event one or more of the
provisions of this Agreement should, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  Upon such determination that any
provision of this Agreement, or the application of any such provision, is
invalid, illegal, void or unenforceable, the Company and the Purchaser shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Company and the Purchaser as closely as possible to the fullest
extent permitted by Law in an acceptable manner to the end that the transactions
contemplated hereby and the other Transaction Agreements are fulfilled to the
greatest extent possible.

 

7.7                               Amendment.  No provision in this Agreement
shall be supplemented, deleted or amended except in a writing executed by an
authorized representative of each of the Purchaser and the Company.  Any
amendment effected in accordance with this Section 7.7 shall be binding upon
each holder of Shares purchased under this Agreement at the time outstanding,

 

31

--------------------------------------------------------------------------------



 

each future holder of all such Shares, and the Company, and any amendment not
effected in accordance with this Section 7.7 shall be void and of no effect.

 

7.8                               Waivers; Delays or Omissions.  It is agreed
that no delay or omission to exercise any right, power or remedy accruing to any
party, upon any breach, default or noncompliance by another party under this
Agreement, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.  It is further agreed that any Consent of any kind or
character on any party’s part of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, by Law, or otherwise afforded to any party, shall be cumulative and
not alternative.  Any waiver effected in accordance with this Section 7.8 shall
be binding upon each holder of Shares purchased under this Agreement at the time
outstanding, each future holder of all such Shares, and the Company, and any
waiver not effected in accordance with this Section 7.8 shall be void and of no
effect.

 

7.9                               Notices. All notices and other communications
under this Agreement must be in writing and are deemed duly delivered when
(a) delivered if delivered personally or by internationally recognized express
courier service (costs prepaid), (b) sent by facsimile with confirmation of
transmission by the transmitting equipment (or, the first Business Day following
such transmission if the date of transmission is not a Business Day),
(c) received or rejected by the addressee, if sent by certified or registered
mail, return receipt requested; in each case to the following addresses or
facsimile numbers and marked to the attention of the individual (by name or
title) designated below (or to such other address, facsimile number or
individual as a party may designate by notice to the other parties), or (d) upon
actual receipt by the party to whom such notice is required to be given
(including to the electronic mail addresses listed below upon confirmation of
receipt):

 

If to the Company:

 

Onconova Therapeutics, Inc.

375 Pheasant Run

Newtown, PA 18940

Attention: General Counsel

Email: legal@onconova.us

 

If to the Purchaser:

 

Abundant New Investments Ltd.

Biolake B6, No.666 Gaoxing Road,

Eastlake Hi-Tech Zone, Wuhan 430074

Attn: Chief Executive Officer

Fax: +86 27 87531746

 

32

--------------------------------------------------------------------------------



 

7.10                        Expenses.  Each party shall pay all costs and
expenses that it incurs with respect to the negotiation, execution, delivery and
performance of this Agreement.

 

7.11                        Replacement of Shares.  If any certificate or
instrument evidencing any Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction.  The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement Shares

 

7.12                        Titles and Subtitles.  The titles of the sections
and subsections of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.

 

7.13                        Counterparts.  This Agreement may be executed in any
number of counterparts (including via facsimile, PDF or other electronic
signature), each of which shall be an original, but all of which together shall
constitute one instrument.

 

7.14                        Pronouns.  All pronouns contained herein, and any
variations thereof, shall be deemed to refer to the masculine, feminine or
neutral, singular or plural, as to the identity of the parties hereto may
require.  The words “include,” “includes” and “including” will be deemed to be
followed by the phrase “without limitation”. The meanings given to terms defined
herein will be equally applicable to both the singular and plural forms of such
terms. All references to “dollars” or “$” will be deemed references to the
lawful money of the United States of America.  All exhibits attached hereto and
all other attachments hereto are hereby incorporated herein by reference and
made a part hereof.

 

7.15                        Third-Party Beneficiaries.  None of the provisions
of this Agreement shall be for the benefit of or enforceable by any Third Party,
including any creditor of any party hereto.  No Third Party shall obtain any
right under any provision of this Agreement or shall by reason of any such
provision make any claim in respect of any debt, liability or obligation (or
otherwise) against any party hereto.

 

7.16                        No Strict Construction.  This Agreement has been
prepared jointly and will not be construed against either party.  In the event
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of the authorship of any provisions of this Agreement.

 

[Signature Page to Follow]

 

33

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

Company:

 

 

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Steven M. Fruchtman, M.D.

 

Name:

Steven M. Fruchtman, M.D.

 

Title:

President & CEO

 

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

 

Purchaser:

 

 

 

ABUNDANT NEW INVESTMENTS LTD.

 

 

 

 

 

By:

/s/ Faming Zhang

 

Name:

Faming Zhang

 

Title:

Director

 

--------------------------------------------------------------------------------